     Case: 1:18-cv-04680 Document #: 23 Filed: 03/28/19 Page 1 of 1 PageID #:71




                   IN THE UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVSION

ENGLAND LOGISTICS, INC.,                                )
                                                        )
                               Plaintiff,               )
                                                        )
       vs.                                              )       Court No.    18-cv-04680
                                                        )
CHI LOGISTICS, INC.,                                    )       Hon. Charles. R. Norgle
                                                        )
                               Defendant.               )
                                                        )

       STIPULATION TO DISMISS PURSUANT TO FEDERAL RULE OF CIVIL
                                  PROCEDURE 41(a)(1)
       All matters in dispute between the parties to the above-captioned cause having been
satisfactorily compromised and settled:
       It is hereby agreed and stipulated by and between the parties that the above matter is
dismissed with prejudice as to all Defendants and without cost to any party, all costs having been
paid, each party to bear its own attorney’s fees;
       It is hereby agreed that the Court retains jurisdiction to enforce the terms of the
settlement and adjudicate any and all liens;
       It is further agreed and stipulated that an Order pursuant to the foregoing may be entered
of record without further notice to any party upon the presentation of this Stipulation.

By: ___/s/ Jason Orleans_____________
      Jason Orleans
      Orleans Canty Novy, LLC
      Attorney for Plaintiff, ENGLAND LOGISTICS, INC.,

By: ___/s/ Jennifer Rawe Wagner______
      Jennifer Rawe Wagner
      Magnani & Buck LTD
      Attorney for Defendant, CHI LOGISTICS, INC.,

By: ___/s/ David LaPorte_____________
      David LaPorte
      Law Offices of David LaPorte
      Attorney for Defendant, CHI LOGISTICS, INC.,
